DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 10/12/22 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined” in claims 5 and 14 is a relative term which renders the claim indefinite. The term “predetermined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends any particular distance, it should be clearly recited.
The use of "predetermined" reads on a nebulous mental step conducted prior to the manipulative steps of the claimed invention, hence rendering the present device claims unclear in meaning and scope.  If applicant wishes to patent detailed controls over the recited device, they must be positively recited in a method claim or recited as a physical feature in a device claim.  Also with respect to claim 1, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 6-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (2020/0227673).
Re claim 1, Chang et al. disclose an anode (644a/644b/644c) at each of a plurality of light emitting parts (631a/631b/631c) of a substrate (610); a light emitting layer (648a/648b/648c) over the anode (644a/644b/644c); and a cathode (671) over the light emitting layer (648a/648b/648c) to overlap the plurality of the light emitting parts (631a/631b/631c) of the substrate (610), the cathode (671) comprising an alkaline earth metal and a fullerene ([0100]).
Re claim 6, Chang et al. disclose wherein the fullerene or fullerene derivative comprises a carbon aggregate having a number of carbon atoms of 20 or more ([0066]).
Re claim 7, Chang et al. disclose wherein the fullerene or fullerene derivative has a spherical or elliptical shape ([0066]).
Re claim 8, Chang et al. disclose wherein the alkaline earth metal is located within the spherical or elliptical shape and complexes with one or more carbon atoms of the fullerene or fullerene derivative ([0079-0080]).
Re claim 9, Chang et al. disclose wherein the alkaline earth metal is located outside the fullerene and complexes with one or more carbon atoms of the fullerene or fullerene derivative ([0079-0080]).
Re claim 10, Chang et al. disclose wherein a content of the fullerene or fullerene derivative in the cathode is under 10 vol% with respect to a total volume of the cathode (Abstract ~ up to 15%vol).
Re claim 12, Chang et al. disclose wherein the alkaline earth metal comprises Mg.
Re claim 13, Chang et al. disclose further comprising a capping layer and an encapsulation layer (681) over the cathode.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. as applied to claims 1, 6-10, 12 and 13 above, and further in view of Qin et al. (2019/0102018).
Re claim 2, Chang et al. does not disclose wherein the substrate further comprises a transmitting part between a plurality of the light emitting parts and wherein the cathode includes a region non-overlapping with the transmitting part.
Qin et al. disclose wherein the substrate further comprises a transmitting part between a plurality of the light emitting parts and wherein the cathode (313) includes a region non-overlapping with the transmitting part (Fig. 4, [0062]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang et al. and Qin et al. to enable the cathode placement to be as taught in Qin et al. depending on the desirable touch detection area of the transmitting part.

Re claim 3, One of ordinary skill in the art would have been led to the recited overlap sizing through routine experimentation to achieve an overlap range.  
            In addition, the selection of overlap sizing, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed overlap sizing or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen overlap sizing or upon another variable recited in a claim, the Applicant must show that the chosen overlap sizing is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. as applied to claims 1, 6-10, 12 and 13 above, and further in view of Oh et al. (2018/0006106).
Re claim 11, Chang et al. disclose further comprising an electron injection layer (104) between the light emitting layer (108) and the cathode (102).
 Chang et al. does not disclose wherein the electron injection layer includes a lanthanum metal.
Oh et al. disclose an electron injection layer between the light emitting layer and the cathode, wherein the electron injection layer includes a lanthanum metal ([0049]).
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang et al. and Oh et al. to enable the electron injection material of Chang et al. to be the same according to the teachings of Oh et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed electron injection material of Chang et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.


Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
further comprising a camera under the substrate corresponding to a portion of a region of the transmitting part, as called for in claim 4;
wherein a capping layer and an inorganic encapsulation layer are sequentially provided at top and lateral sides of the cathode, as called for in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 2, 2022